Citation Nr: 1008049	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  06-35 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE


Entitlement to an apportionment of the Veteran's compensation 
benefits in an amount greater than $581.00 per month.  

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel



INTRODUCTION

The Veteran had active service from June 1972 to June 1974.  
The appellant is the Veteran's mother.  This matter came 
before the Board of Veterans' Appeals (Board) on appeal from 
a decision of August 2006 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

The appellant had requested a hearing in front of a member of 
the Board.  However, in communication received in October 
2009, the appellant cancelled her request.  The appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

The record shows that the Veteran is service connected for 
schizophrenia and is rated at 100 percent.  He has also been 
declared incompetent.  In November 1990, the appellant, the 
Veteran's mother, was awarded an apportionment of the 
Veteran's benefits.

In March 2006, the AOJ informed the appellant that they were 
considering reducing the apportionment amount she was 
receiving and requested that she provide them with evidence 
of her monthly income and expenses.  

A March 2006 Memorandum from the Fiduciary division states 
that the Veteran was out of the VA Medical Center and was now 
living in the private sector and he needed more funds for his 
daily care.  It was noted the examiner visited with the 
Veteran's mother and determined her apportionment should be 
reduced by $400.  

In August 2006 the RO informed the appellant that the 
apportionment would be reduced.  The letter stated they had 
asked her to provide income and expense information and had 
not received it.  

In a Notice of Disagreement of August 2006, the appellant 
stated she had sent the RO a copy of all her monthly bills 
but they had said they did not receive them.

A "general" apportionment may be paid to the Veteran's 
dependent parents if the Veteran is incompetent and is being 
furnished hospital treatment, institutional or domiciliary 
care by the United States, or any political subdivision 
thereof.  38 C.F.R. § 3.450.  

A "special" apportionment may be paid where hardship is shown 
to exist.  In such cases, compensation may be apportioned 
between the Veteran and his dependents on the basis of the 
facts of the individual case, as long as it does not cause 
undue hardship to the other persons in interest.  In 
determining the basis for special apportionment, 
consideration is to be given to such factors as the amount of 
VA benefits payable, other income and resources of the 
Veteran and those dependents in whose behalf the 
apportionment is claimed, and special needs of the Veteran, 
his dependents, and the apportionment claimants.  38 C.F.R. § 
3.451.  It is noted that, ordinarily, a special apportionment 
of more than 50 percent of a Veteran's benefits would 
constitute undue hardship on him while apportionment of less 
than 20 percent of his benefits would not provide a 
reasonable amount for any apportionee.  Id.

After a review of the evidence of record the Board finds that 
additional development is necessary prior to deciding the 
appellant's claim.

As noted above, the appellant has been deemed to be the 
Veteran's dependent.  However, nothing in the record shows 
the basis on which this determination was made.  

38 C.F.R. § 3.250 (2009) governs whether a parent can be 
classified as a dependent parent.  These regulations provide 
that conclusive dependency of a parent (other than one who is 
residing in a foreign country) will be held to exist where 
the monthly income does not exceed: (1) $400 for a mother or 
father not living together; (2) $660 for a mother and father, 
or remarried parent and spouse, living together: (3) $185 for 
each additional "member of the family" as defined in 
paragraph (b)(2).  38 C.F.R. § 3.250(a)(1)

Where the income exceeds the monthly amounts stated in 
paragraph (a)(1) of this section dependency will be 
determined on the facts in the individual case under the 
principles outlined in paragraph (b) of this section.  In 
such cases, dependency will not be held to exist if it is 
reasonable that some part of the corpus of the claimant's 
estate be consumed for his or her maintenance.  38 C.F.R. § 
3.250(a)(2).

Dependency will be held to exist if the father or mother of 
the veteran does not have an income sufficient to provide 
reasonable maintenance for such father or mother and members 
of his or her family under legal age and for dependent adult 
members of the family if the dependency of such adult member 
results from mental or physical incapacity.  38 C.F.R. § 
3.250(b).

The term "reasonable maintenance" includes not only housing, 
food, clothing, and medical care sufficient to sustain life, 
but such items beyond the bare necessities as well as other 
requirements reasonably necessary to provide those 
conveniences and comforts of living suitable to and 
consistent with the parents' reasonable mode of life. 38 
C.F.R. § 3.250(b)(2).

Under 38 C.F.R. § 4.50 the appellant must be the Veteran's 
dependent in order to be entitled to an apportionment of his 
compensation.  Therefore, the Board finds that a 
redetermination of the dependency status of the appellant is 
needed to properly assess whether she is the Veteran's 
dependent and therefore, entitled to an apportionment.  

Furthermore, the Board notes that the appellant stated she 
had submitted a copy of her monthly bills, but the same are 
not of record.  Therefore, the Board finds that a financial 
statement from the appellant should be obtained and 
associated with the claim file.  

Finally, the Board notes that the August 2006 decision and 
the March 2006 Memorandum reference a field examiner visit 
and recommendation, however, the record does not contain a 
copy of the field examiner's report.  This report must be 
obtained and associated with the claim file.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should conduct a 
redetermination of the dependency 
status of the appellant.  The AOJ 
should specifically determine if the 
appellant is the Veteran's dependent 
under the provisions of 38 C.F.R. 
§ 3.250.

2.  The AOJ should obtain a copy of the 
filed examiner's report and/or 
recommendations which is referenced in 
the March 2006 Memorandum and the 
August 2006 decision and associate it 
with the claim file.  If the report is 
unavailable it should so be stated.  

3.  The AOJ should provide the 
appellant and the Veteran with a 
Financial Status Report (VA Form 20-
5655) and request them to provide 
pertinent income and expense date, 
employment information, medical expense 
information and other relevant 
financial information.

4.  The Veteran should be furnished a 
copy of the appellant's financial 
statement and contentions or should be 
informed of the substance of this 
evidence.  The Veteran should then be 
provided an opportunity to respond 
thereto.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


